Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Wuller on 8/17/2021.
The application has been amended as follows: 
Claim 1. (currently amended) A method for detecting a tampered metal item in which a non-metallic substance is concealed and which has been tampered with such that the tampered metal item produces a two-dimensional X-ray image comparable to a corresponding non-tampered metal item, in two-dimensional X-ray data of an inspection object containing the metal item, the method comprising: determining an area containing a metal item in the X-ray data; providing an attenuation curve for or intensity curve of detected X-ray radiation along a line through the metal item from the X-ray data; evaluating whether the attenuation curve or the intensity curve shows a characteristic anomaly in a predetermined area, 

Claim 4. (currently amended) The method according to claim 1, wherein evaluating whether the attenuation curve or correspondingly for the intensity curve in the predetermined area shows a characteristic anomaly, comprises at least one of: determining whether the value of the attenuation 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art, Wilson et al. (US 2011/0246769), attempts to solve a similar problem by providing a means for more securely determining whether explosives or other contraband have been inserted into a computer battery or other large replaceable subsystems of an electronic device, by means of an authentication device provided on the electronic device in communication with a computer verification subsystem located outside the electronic device (abstract).  Franco et al. (US 2016/0084984) discloses a system and method for automatic detection of lithium batteries in cargo using x-ray transmission data, and object identification, classification, and verification (abstract, Fig 3; para 0072-0091).  
 However, the prior art fails to disclose or suggest, in combination with the other claimed steps, wherein the method further comprises providing an attenuation curve for or intensity curve of detected X-ray radiation along a line through a metal item from the X-ray data; evaluating whether the attenuation curve or the intensity curve shows a characteristic anomaly in a predetermined area; and if the attenuation curve or the intensity curve shows the characteristic anomaly in the predetermined area, triggering an alarm function.


/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884